In a juvenile delinquency proceeding, the appeal is from an order of the Family Court, Kings County, dated May 1, 1973, which, after a fact-finding determination, placed appellant on probation. Order reversed, on the law, without costs, and petition dismissed. In our opinion, as a matter of law, the. evidence adduced failed to prove, beyond a reasonable doubt, that appellant had committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the third degree. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.
.